Citation Nr: 0207765	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  94-35 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for a scar of 
the upper left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran testified 
at a Board hearing at the RO in April 1999.  The case was 
most recently Remanded by the Board in July 2001 for the 
purpose of affording the veteran a VA examination.

A March 2002 note in the file indicates that a claim for left 
upper extremity problems under the provisions of 38 U.S.C.A. 
§ 1151 is currently being processed by the RO and will not be 
addressed in this decision.

An October 2001 rating decision increased the rating for the 
veteran's hearing loss and also denied an increased rating 
for tinnitus.  These issues are not in appellate status, as 
no notice of disagreement has been received to initiate an 
appeal.


FINDINGS OF FACT

1.  The veteran's upper left arm scar is not shown to be 
tender or painful on objective demonstration; however, a VA 
examiner has indicated that the veteran's left side strength 
was reduced, 4/5 as compared to 5/5 on the right, which is 
objective evidence of disability.

2.  The veteran's upper left arm scar is symptomatic.

CONCLUSION OF LAW

The residuals of the veteran's scar of the upper left arm 
more nearly approximates the criteria for an initial rating 
of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§  4.7, 4.73, 4.118, 
Diagnostic Codes 5306, 7804, 7805 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the RO decisions provided to the veteran 
in this case have notified the veteran of all regulations 
pertinent to increased rating claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  Further, the Board notes that the 
claims file contains relevant VA records, including VA 
examinations that have assessed the severity of the service-
connected scar disability.  As such, the Board finds that VA 
has done everything reasonably possible to assist the veteran 
and that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Because this case arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran was granted service connection for his scar 
disability in April 1995; he was assigned a noncompensable 
rating that has remained in effect since that time.

A November 1976 service medical record indicates that the 
veteran suffered a "thru and thru stab wound" of the left 
triceps and biceps.  The veteran's hand grip was good, and 
left arm extension, flexion, and strength were normal.  No 
bony or soft tissue injury was detected.  A record dated one 
week later in November 1976 indicated that the veteran's 
wound was healing well with no apparent infection.  The 
remaining service medical records contain no findings related 
to the veteran's left triceps or biceps.  No musculoskeletal, 
upper extremity, or neurological disability was noted on the 
veteran's May 1979 service separation examination.

A March 1994 VA examination revealed no evidence of a 
peripheral nerve injury or dysfunction.

At his November 1996 RO and April 1999 Board hearing, the 
veteran complained of pain, numbness, and weakness in his 
left arm.

At a June 2000 VA neurological examination, the veteran 
complained of numbness and weakness of both hands, and 
complained of pain in his hands, arms, and shoulders.  
Examination revealed that motor strength and sensory 
examinations were normal.  The impression was bilateral 
carpal tunnel syndrome.

At an August 2001 VA examination, the veteran complained of 
left arm pain, numbness, and weakness.  Physical examination 
revealed a small, well-healed scar in the soft tissue area of 
the posterior part of the left arm.  It was noted that the 
entry and exit tract suggested that no muscle tissue was 
injured and that the injury was confined "pretty much" to 
the subcutaneous fat tissue.  There was no muscle atrophy, 
weakness, tremors, or involuntary movements.  Sensory 
examination of the left upper extremity revealed that the 
veteran was able to detect the difference in sharp and dull 
in all areas tested but felt that "the sharpness is not as 
sharp as the sharpness is in the right upper extremity."  
The impression was a soft tissue injury of the left upper arm 
in the posterior region; there was no evidence of any nerve 
injury and no evidence of any muscle impairment.

An August 2001 EMG revealed findings consistent with 
bilateral carpal tunnel syndrome; the left upper extremity 
was normal.

An October 2001 VA muscle examination revealed well-healed, 
non-painful left arm exit and entrance wound scars.  
Examination revealed full range of motion of the elbow and 
shoulder.  Muscle strength testing revealed that the veteran 
was slightly weaker on the left than the right; he had 4/5 
strength in the triceps on the left and 5/5 on the right.  He 
had 5/5 motor strength in terms of wrist flexion and 
extension, grip, and finger extension on the left.  The 
examiner noted that the veteran did not appear to have a 
radial nerve injury, but did state that the veteran had 
weakness in his triceps secondary to the stab wound.

A December 2001 VA medical record reflects that the veteran 
underwent carpal tunnel release surgery.

The rating criteria for evaluating scar disabilities is set 
forth in 38 C.F.R. § 4.118.  According to Diagnostic Code 
7804, a 10 percent rating is prescribed for scars, 
superficial, tender and painful on objective demonstration.  
Under Diagnostic Code 7805, other scars are to be rated on 
limitation of function of part affected.

The Board notes that the veteran's scars have not been found 
to be tender or painful on objective demonstration.  The 
October 2001 VA examiner did note, however, that the veteran 
had weakness in his triceps secondary to the stab wound, and 
his left side strength was found to be 4/5 as compared to 5/5 
on the right.  Thus, while not all the requirements for a 
compensable rating under Diagnostic Code 7804 have been met, 
the Board finds that the objective evidence supports a 
finding that the veteran's scar residuals are symptomatic 
and, as such, more nearly approximates the criteria for a 
rating of 10 percent under Diagnostic Code 7804.  38 C.F.R. 
§ 4.7.  However, there are no objective indications that the 
veteran's symptoms result in any additional painful motion or 
functional limitation to a degree that would support a rating 
in excess of 10 percent under any applicable Diagnostic Code.

As noted, Diagnostic Code 7805 provides that scars are rated 
on limitation of function of the part affected.  There is no 
evidence, however, of any limitation of functioning of the 
left upper arm (i.e., the veteran has full range of motion of 
the left elbow and shoulder).  As such, the provisions of 
Diagnostic Code 7805 do not provide a basis for an evaluation 
in excess of 10 percent.

The veteran's representative has asked that the veteran's 
disability be rated under the diagnostic codes pertaining to 
muscle injury.  Damage to Muscle Group VI (the extensor 
muscles of the elbow) is evaluated under 38 C.F.R. § 4.73, 
Diagnostic Code 5306.  Diagnostic Code 5306 provides for a 10 
percent evaluation for moderate muscle injury of either 
extremity.  A 20 percent rating is provided for moderately 
severe muscle injury to the minor arm.  

The Board notes that the provisions for rating muscle 
disabilities were changed, effective on July 3, 1997.  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The Board further notes, however, that the 
criteria for evaluation of muscle injury are essentially the 
same under both the old and new regulations.  The 
modifications in the criteria for defining slight, moderate, 
moderately severe, and severe muscle injury due to gunshot 
wounds or other trauma are insignificant. 

The Ratings Schedule provides that moderate muscle injury 
disability results when there is evidence of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; and when there are 
objective findings of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56.

A moderately severe muscle injury is manifested by a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring, with objective findings of relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups, indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared with the sound 
side; and when tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56.

Severe disability of muscles is manifested by objective 
evidence of extensive, ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the missile with possible X-ray 
evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  There 
would also be evidence of soft or flabby muscles in the wound 
area, and there would be no swelling or hardening in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements would show 
positive evidence of severe impairment of function, and 
electrical tests would demonstrate diminished excitability to 
faradic current compared with the sound side but no reaction 
of degeneration.  Visible or measured atrophy may or may not 
be present, and adaptive contraction of an opposing group of 
muscles would indicate severity.  Adhesion of the scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae 
with epithelial sealing over the bone without true skin 
covering in an area where bone is normally protected by 
muscle indicates severe muscle injury.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence of severe 
disability.   38 C.F.R. § 4.56.

The Board notes that a muscle injury has not been 
demonstrated by the medical evidence of record.  While the 
service medical records described the veteran's injury as 
being a through and through wound, no soft tissue injury was 
shown.  Even assuming that the veteran had a muscle injury, 
no examiner has indicated, and the clinical findings do not 
show, that the veteran's disability is moderately severe, the 
level required for a rating in excess of 10 percent under 
Diagnostic Code 5306.  In this regard, the Board notes that 
the veteran's stab wound happened early in his term of 
service, there was no infection, and no further complaints 
were noted; further, the veteran's separation examination was 
normal.  Recent VA examinations have not demonstrated muscle 
injury, let alone a through and through injury of severely 
moderate degree.  As such, since a rating in excess of 10 
percent under Diagnostic Code 5306 is not supported by the 
evidence, the Board finds it appropriate to rate the 
veteran's scar residuals under Diagnostic Code 7804.  
Likewise, as no neurological involvement for the scar 
disability has been shown, consideration of the codes dealing 
with disease of the peripheral nerves are not for 
application.

In conclusion, the Board finds that the evidences establishes 
that the veteran's scar of the left upper arm is 10 percent 
disabling throughout the entire appeal period.  Fenderson.  
As the preponderance of the evidence is against a rating in 
excess of 10 percent, the benefit-of-the-doubt doctrine does 
not apply, and a more favorable determination must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his upper 
left arm scar disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A rating of 10 percent for a scar of the upper left arm is 
granted.




		
	STEVEN L. COHN	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

